FOX, District Judge.
Upon the application of Moses C. Wiley, of Bangor, in the county of Penobscot and state of Maine, asking to be paid his lien as an agistor, etc., it is adjudged, under act, of 1872, the petitioner *493had a lien for pasturing the stock, but “it is founded on the possession of the property and is lost or waived when possession is voluntarily abandoned,” says Howard, J., in Miller v. Marston, 35 Me. 154, and as the petitioner voluntarily surrendered this property to the assignee, and allowed it to be sold by him as belonging to the estate and unencumbered, I do not think his lien continued, but he must be deemed to have waived and abandoned it The estate is liable for the keeping of the property from the date of the institution of proceedings in bankruptcy.